Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 16-20 withdrawn 
Claims 6-15 elected and pending 

Election/Restrictions
Applicant's election with traverse of claims 6-15 in the reply filed on 02/14/2022 is acknowledged.  The traversal is on the ground(s) that “the lack of unity requirement is based on the allegation that there is no special technical feature common to all the claims”.  This is not found persuasive because the restriction requirement for the break of unity is “the special technical feature is known, therefore the unity of invention is lacking”, where the “known special technical feature” of the instant application is disclosed in the prior art of Cok (PG Pub 2015/0060111 A1), unlike what the applicant stated that the requirement is based on the fact that “there is no special technical feature”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok (PG Pub 2015/0060111 A1).
Consider Claim 6, Cok teaches the process of making an electrical device [0138], by the process of forming multilayer micro wires structure (abstract) forming an electrical circuit [0136]. Cok teaches the process of covering a portion of the electrical circuitry/substrate (10) with curable multi-layer (15) (Fig. 10F) [0100]–[0101], where the substrate (10) is an electrical device [0128]. Cok teaches the electrical circuit comprises first electrical contact (54) and second electrical contact (56) separated by layer 13 (Fig. 10F), where first electrical contact (54) and second electrical contact (56) are electrically isolated/insulated from each other [0103]. 

    PNG
    media_image1.png
    456
    805
    media_image1.png
    Greyscale

Cok teaches pressing micro replication stamp (82) against the curable multi-layer (15) forming multiple pattern features on the curable multi-layer (15) (Fig. 10G, [0101]). Cok teaches the process of solidifying/curing the curable material/multilayer (15) using irradiation (90) (Fig. 10G, [0101]) forming plurality of channels (Fig. 10H, [0101]). Where the curable multi-layers (15) is electrically insulating/isolating both electrical contacts (54) and (53) from each other 

    PNG
    media_image2.png
    373
    664
    media_image2.png
    Greyscale

Consider Claims 7-9, Cok teaches the micro replication stamp (82) has micro-replicated features (for forming micro-channels) [0102] during the pressing of the stamp on the curable multi-layer (15) (Fig. 10G, [0101]). Cok teaches the stamp having standoff projection/deep protrusion (81, 82) located around the periphery of the stamp, with a height greater than the micro replication features (Fig. 10G).

    PNG
    media_image3.png
    565
    776
    media_image3.png
    Greyscale

Consider Claims 10-11, Cok teaches the pattern features include first reservoir (41) and second reservoir (43) (Fig. 10H). Cok teaches during the stamping residue material can stay on top of first and second electrical contact (51, 52) therefore an etching process (using plasma 92) is used to remove such residue material from first reservoir (41) and second reservoir (43/42) (Fig. 12B, [0069]) to improve contact between first and second electrical contact (54, 56) where the deposited conductive trace (23) (Fig. 10I).
Consider Claim 13, Cok teaches the use of conductive ink containing conductive material such as Nana silver particle [0123].
Consider Claim 15, Cok teaches solidifying the curable conductive ink forming an electrical conductive trace (23) in micro-channels (41, 43, and 21) electrically connecting first electrical contact (54) with second electrical contact (56) (Fig. 10H).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cok (PG Pub 2015/0060111 A1), and in view of Cok’201 (PG Pub 2015/0084201 A1).
Consider Claim 12, Cok teaches the use of micro replication stamp (82). 
Cok does not teach the material of the stamp.
However, Cok’201 is in the process of forming micro-channels using stamp (abstract), teaches the stamp (82) is formed from PDMS material [0090].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Cok with Cok’201 to use micro replication stamp made from PDMS, with reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cok (PG Pub 2015/0060111 A1).
Consider Claim 14, Cok teaches the process of forming micro-channels (41, 42 and 21) using stamp (82) (Figs. 10G-10H) which the micro channels are filled with liquid conductive ink [0123], and where the micro-channel can have various sizes and aspect ratios [0129].
Although Cok does not explicitly teaches the process of filling the micro-channels with liquid conductive ink using capillary pressure, however, it will be obvious for skilled person in the art to adjust the micro-channel aspect ratios using known engineering principles and routine experimentation to achieve micro-channel with such a width/aspect ratio that liquid conductive ink can fill the channel with a capillary pressure, to distribute the liquid conductive ink throughout the channel with ease, with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718